Exhibit 10.1

 

 

SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS

 

THIS SETTLEMENT AGREEMENT (“Settlement Agreement”) is made as of the 9th day of
August, 2017 (the “Effective Date”), by and among Nation Energy Inc., a Wyoming
corporation, with an address of 1555 Blake Street, Suite 1002, Denver, CO 80202
(“Nation”), Nation Energy (Australia) Pty Ltd, an Australian Company, with an
address of 1500 West 16th Avenue, Suite F, Vancouver, B.C. Canada V6J 2L6
(“Nation Australia”), Paltar Petroleum Limited, an Australian Company, with an
address of Level 10, 32 Martin Place, Sydney, New South Wales 2000 (“Paltar”),
and Officer Petroleum Ltd., an Australian Company, with an address of Level 10,
32 Martin Place, Sydney, New South Wales 2000  (“Officer”).  Nation, Nation
Australia, Paltar, and Officer may be referred to collectively as the “Parties”
or individually as a “Party”.  Paltar and Officer collectively may be referred
to as the “Paltar Group”.

 

RECITALS

 

WHEREAS, pursuant to the terms of those certain seven Earning Agreements dated
May 31, 2016 (collectively, the “Earning Agreements”), attached hereto as
Exhibit “A”, regarding certain exploration permits for exploration in the
Northern Territory of Australia, namely the Earning Agreements between Nation
Australia and Paltar regarding exploration permits EP 136, EP 143, EP 231, EP
232, EP 234, and EP 237 and the Earning Agreement between Nation Australia and
Officer regarding exploration permit EP 468 located in Western Australia (such
exploration permits being the “Permits”), Nation Australia incurred certain work
permit payment obligations to Paltar and Officer;

 

WHEREAS, Nation Australia is in arrears for payment to Paltar for a total of
USD$5,195,325.96 at March 31, 2017, which consists of unpaid work permit
expenses and other billable charges, including administrative and general
expenses, to be paid by Nation Australia pursuant to the EP 136, EP 143, EP 231,
EP 232, EP 234, and EP 237 Earning Agreements (the “Work Permit Expenses”);

 

WHEREAS, Nation Australia is also in arrears for payment to Officer for
USD$1,029,955.53 at March 31, 2017, which consists of unpaid work permit
expenses and other billable charges, including administrative and general
expenses, to be paid by Nation Australia pursuant to the EP 468 Earning
Agreement (the “EP 468 Expenses”), whereby such failure of payment has resulted
in the cancelation of the EP 468 exploration permit by the relevant Government,
grant or further resulting in an impairment loss of USD$5,797,476.00 to Officer
(the “EP 468 Impairment”);

 

WHEREAS, pursuant to the terms of a certain Promissory Note dated May 31, 2016,
issued by Nation Australia to Paltar in the principal fair value amount of
AUD$24,322,501.00 (the “Principal Amount”), with a maturity date of May 31,
2019, Nation Australia is obligated to pay the full principal amount to Paltar
plus currently accrued interest, for a total amount owed, as converted into
United States Dollars, of USD$19,368,913.78 at March 31, 2017 (the “Promissory
Note”), and Nation has guaranteed payment of the obligations of that Promissory
Note;

--------------------------------------------------------------------------------

 

 

WHEREAS, by written notices to Nation Australia, Paltar and Officer have each
asserted that Nation Australia has failed to comply fully with the respective
Earning Agreements and the Promissory Note.  Nation and Nation Australia neither
admit nor deny this claim;

 

WHEREAS, the Parties have reached a resolution of any and all disputes relating
to the Earning Agreements, the terms of which resolution are described more
fully below; and

 

WHEREAS, this Settlement Agreement is made by the Parties to compromise and
settle all claims and allegations asserted by Paltar against Nation, with
respect to the Earning Agreements and the Promissory Note, and any and all other
claims, debts, demands, causes or rights of action, suits, obligations and
liabilities of any kind, matured or unmatured, known or unknown, whether
asserted or not, in any way arising out of or related to the Earning Agreements
and any amendment or assignment thereof and the Promissory Note.

 

Now therefore, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the Parties agree as follows:

 

AGREEMENT

 

1.         Incorporation of Recitals.     The foregoing recitals are
incorporated herein by reference as if set forth at length.

 

2.         Terms of Settlement Agreement; Execution of Settlement Agreement; and
Consideration.            Following and in consideration of execution by the
Parties of this Settlement Agreement, the potential additional payment as set
forth in this Section of this Settlement Agreement, and in further consideration
of the full and complete release (set forth in Section 3 below) of any and all
claims that the Paltar Group (including its successors and assigns) has or at
any time may have had against Nation (including its subsidiaries and affiliates)
or Nation Australia with respect to the Earning Agreements, and any and all
other claims, debts, demands, causes or rights of action, suits, obligations and
liabilities of any kind, matured or unmatured, known or unknown, whether
asserted against Nation or Nation Australia including claims under the
Promissory Note, each of the Parties agrees to the following:

 

            (a) Surrender. Nation Australia hereby surrenders all of its rights
under the Earning Agreements, and as of the date of this Settlement Agreement
the Parties hereby deem the Earning Agreements terminated, with no further
obligations held by Nation or Nation Australia in relation to the Earning
Agreements except for those obligations set forth in subsection 2(b) below.
Nation Australia shall execute separate surrender instruments of even date
herewith, in form and substance agreed upon by the Parties.

 

            (b) Debt-for-Equity Exchange. Paltar hereby agrees to accept, on
behalf of itself and its subsidiary Officer, newly-issued shares of common stock
of Nation in exchange for the cancelation of certain debts owed to Paltar and/or
Officer, and the settlement of certain damages incurred by Paltar and/or
Officer, described more particularly as follows: 

Page 2 of 8

 

 

--------------------------------------------------------------------------------

 

 

(I)                              the settlement of damages by conversion of the
EP 468 Impairment (US$5,797,476.00) at a conversion rate of $0.05 per share into
115,949,520 shares of common stock of Nation fully paid issued to Paltar;

(II)                           the cancelation of debt by conversion of the EP
468 Expenses (US$1,029,955.53) at a conversion rate of $0.05 per share into
20,599,110 shares of common stock of Nation fully paid issued to Paltar;

(III)                        the cancelation of debt by conversion of the Work
Permit Expenses (US$5,195,325.96) at a conversion rate of $0.05 per share into
103,906,540 shares of common stock of Nation fully paid issued to Paltar; and

(IV)                        the cancelation of debt by conversion of the amounts
owed to Paltar under the Promissory Note (US$19,368,913.78) at a conversion rate
of $0.05 per share into 387,378,275 shares of common stock fully paid of Nation
issued to Paltar. 

 

The monies owed above are as of March 31, 2017; such amounts and the related
share amounts will be adjusted to account for the changes in amounts owed by
Nation Australia to Paltar and Officer for the time period after March 31, 2017
through and including the date of issuance of the shares to Paltar. Subject to
adjustment as set forth in the previous sentence, Nation will issue to Paltar a
total number of 627,833,445 shares of common stock fully paid pursuant to this
subsection 2(b). As soon as practicable following the execution of this
Settlement Agreement by the Parties, Nation shall take all necessary further
actions to issue the shares to Paltar set forth in this subsection 2(b). The
share amounts calculated above have been rounded down to the nearest whole
share, as necessary.

 

            (c) Overriding Royalty. In exchange for the surrender of the Earning
Agreements in subsection 2(a) above, Paltar hereby grants to Nation a five
percent (5%) overriding royalty (I) on all hydrocarbon production from the lands
subject to the EP 231, EP 232, EP 234, and EP 237 Earning Agreements, (II) on
all hydrocarbon production from lands in EP 136 and EP 143 designated as Paltar
Blocks as defined in the Joint Venture and Operating Agreement dated 16
September 2011 between Paltar and Sweetpea Petroleum Pty Limited, and (III) on
all hydrocarbon production from the lands subject to current and any future
applications for exploration permits in Australia that have been submitted or
are submitted in the future by Paltar or Officer.  As soon as practicable
following the execution of this Settlement Agreement by the Parties, and at any
later times to comply with Australian law, Paltar shall execute separate
instrument(s) granting this overriding royalty to Nation, and shall take all
necessary further actions to file, record, or otherwise provide notice of the
granting instrument(s) pursuant to all applicable law.

 

Page 3 of 8

 

 

--------------------------------------------------------------------------------

 

(d) Termination of Agreement. Nation and Paltar hereby agree that the Third
Amended and Restated Agreement dated August 30, 2015 between Nation and Paltar,
as it has been further amended, is terminated as of the date of this Settlement
Agreement, and no rights and/or obligations of any party thereto contained in
such agreement shall survive the termination.

 

3.         Waiver and Release of Agreements. Except as may be set forth herein:

 

(a)                The Paltar Group hereby waives all rights and fully and
completely releases Nation and Nation Australia from any claims or obligations,
known or unknown, present or future, arising under the Earning Agreements herein
defined and the same shall be deemed of no further force or effect; and

 

(b)               Nation and Nation Australia hereby waive all rights and fully
and completely release the Paltar Group from any claims or obligations, known or
unknown, present or future, arising under the Earning Agreements herein defined
and the same shall be deemed of no further force or effect.

 

5.         No Admission of Liability.    The Parties mutually agree that the
terms of this Settlement Agreement contained herein and the consideration
transferred are to compromise doubtful and disputed claims, and avoid
litigation, without admission of liability or fault, and that no consideration
given may be construed as an admission of liability on behalf of any Party, or
its successors, assignors, or assignees. 

 

6.         Authority.      The Paltar Group hereby warrants and represents that
all claims, rights, and interests asserted by them with respect to the release
contained in Section 3 above, are rightfully owned by Paltar and/or Officer, and
no such claim, right or interest has been assigned, transferred, or sold,
mortgaged or charges to any third party.  The Paltar Group further warrants and
represents that they are the sole owner of record of the rights and interests as
set forth in the respective Earning Agreements, and that no other person or
entity has any ownership interest in said interests.  The Paltar Group further
agrees that they have freely and voluntarily entered into this Settlement
Agreement with the opportunity to obtain the full advice of counsel, and that
neither Paltar nor Officer is under coercion or duress in connection with the
execution and performance of this Settlement Agreement.  Neither the execution
and delivery of this Settlement Agreement nor its performance by any of the
Parties will conflict with or result in the breach of any mortgage, note,
indenture, contract, agreement, security, pledge, charge, law, rule or
regulation to which either Nation or Nation Australia is a party or by which
Nation or Nation Australia is bound. 

 

The draftsmanship or authorship of this Settlement Agreement, any exhibits or
addenda hereto and any interlineations hereof, shall not be construed in favor
of or against any Party, having been negotiated and adopted fully and freely by
the Parties.

 

7.         Confidentiality.          The Parties shall keep all terms and
conditions of, as well as the existence of, this Settlement Agreement and the
subject matter of any related negotiations strictly confidential.  No party
hereto shall make any private or public disclosure regarding the existence of
this Settlement Agreement, the contents of this Settlement Agreement or the
actions contemplated hereby without the prior written consent of the other;
provided, however, the foregoing will not restrict disclosures by any Party that
are required by applicable laws or regulations or the applicable rules of any
stock exchange having jurisdiction over the disclosing party or its affiliates
or are recommended by counsel.

Page 4 of 8

 

 

--------------------------------------------------------------------------------

 

8.         Binding Effect.          As used in this Settlement Agreement, the
terms Nation, Nation Australia, Paltar, and Officer include their respective
heirs, personal representatives, successors, assigns, affiliates, predecessors
in interest, successors in interest, assignors, assignees, agents, independent
contractors, employees, attorneys, directors, shareholders, investors, insurers,
sureties, and anyone claiming by, through or under the respective Party.

 

9.         Applicable Law and Conflict of Laws.       This Settlement Agreement
shall be governed by, construed, interpreted and applied in accordance with the
laws of the Northern Territory, excluding any choice of law rules which would
refer the matter to the laws of another jurisdiction. 

 

10.       Amendments.             This Settlement Agreement may only be modified
or amended by written consent signed by all of the Parties.

 

11.       Counterparts.            This Settlement Agreement may be signed in
counterparts and all such counterparts shall be deemed as originals.

 

12.       Entire Agreement.     This Settlement Agreement sets forth the entire
agreement between the Parties, and fully supersedes any and all prior
contemporaneous agreements of understandings between the Parties which pertain
to the subject matter hereof.  The terms of this Settlement Agreement may not be
contradicted by evidence of any prior contemporaneous agreement and no extrinsic
evidence whatsoever may be introduced to vary its terms in any judicial
proceeding involving this Settlement Agreement or the subject matter of this
Settlement Agreement.

 

13.       Electronic Signatures.           The Parties agree that a facsimile
signature or digitally transferred or PDF signature received by electronic email
may be substituted for and have the same legal effect as the original signature
by the enforcing party.

 

14.       Mutual Drafting.       This Settlement Agreement is the product of
negotiations “at arm’s length” between the Parties, both of whom are represented
by counsel.  As such, the terms of this Settlement Agreement are mutually agreed
upon, and no part of this Settlement Agreement will be construed against the
drafter.

 

15.       Severability.   Should any provision of this Settlement be declared or
be determined by any court of competent jurisdiction to be illegal, invalid, or
unenforceable, the legality, validity, and enforceability of the remaining
parts, terms or provisions shall not be deemed not to be party of this
Settlement Agreement.

 

16.       Agreement Fully Read and Understood.    The Settlement Agreement has
been carefully read by the Parties and the contents are known and understood by
the Parties.  The Parties have each received independent legal advice from the
attorneys of their choice with respect to the preparation, review and
advisability of executing this Settlement Agreement.  Prior to execution of this
Settlement Agreement by each Party, the Parties’ attorneys reviewed the
Settlement Agreement, and the Parties acknowledge that they have executed this
Settlement Agreement only after their own independent investigation and without
fraud, duress, or undue influence.

Page 5 of 8

 

 

--------------------------------------------------------------------------------

 

17.       Default and Remedies; Attorneys’ Fees. In the event of a default by
either Party under this Settlement Agreement, the non-defaulting Party shall
have such rights and remedies as provided by law and equity generally for the
type of default in question.  In addition, to the extent not prohibited by law
and equity generally for the type of default in question.  In addition, to the
extent not prohibited by law, in the event of a default, the non-defaulting
Party shall be entitled to collect its reasonable attorneys’ fees and costs in
enforcing this Settlement Agreement, whether or not suit be commenced, or
whether in connection with a bankruptcy type proceeding or otherwise.

 

18.       Each of the parties warrant to the other that their execution of this
Settlement Agreement is valid to bind them and each of them to its terms and
will do all such things (including procuring shareholders’ or regulatory
approval as may be necessary) and execute such documents as may be required to
give effect to its terms.

[signature page follows]

Page 6 of 8

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Settlement
Agreement on the Effective Date indicated above.

 

NATION ENERGY INC.

 

 

By:  /s/ Michael Caetano

Name: Michael Caetano

Title: CEO and Chairman of the Board

 

 

Executed by Nation Energy (Australia) Pty Ltd (ACN 606 533 046) in accordance
with section 127 of the Corporations Act 2001 by authority of its directors:

 

/s/ Michael Caetano

 

 

 

 

 

 

 

/s/ Robert Madzej

 

Chief Executive Officer / Director

 

Michael Caetano

 

Director

 

Robert Madzej

Print name

 

Print name

 

 

Executed by Paltar Petroleum Limited (ACN 149 987 459) in accordance with
section 127 of the Corporations Act 2001 by authority of its directors:

 

/s/ Marc Bruner

 

 

 

 

 

/s/ David Sutton

Director

 

Marc Bruner

 

Director

 

David Sutton

Print name

 

Print name

 

 

Page 7 of 8

 

 

--------------------------------------------------------------------------------

 

Executed by Officer Petroleum Pty Ltd (ACN 142 330 738) in accordance with
section 127 of the Corporations Act 2001 by authority of its directors:

 

/s/ Marc Bruner

 

 

 

 

 

/s/ David Sutton

Director

 

Marc Bruner

 

Director

 

David Sutton

Print name

 

Print name

 

 

 

Page 8 of 8

 

 